DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 14 July 2021 is acknowledged.  It is noted that claims 15-20, directed towards the non-elected invention, have been cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the collars being threaded onto and separable from the annular body must be shown or the feature canceled from claims 23 and 26.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 10, 13, 14, 21, 22, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marks et al. (US 2007/0241563 hereinafter “Marks”).
In regards to claim 1, Marks discloses an adapter (10) for coupling a plumbing fixture to a water supply assembly, comprising: 
an annular body (14) configured to fluidly couple a plumbing fixture to an outlet of a water supply assembly, the annular body extending between a first end (near 18) and a second end (near 16) and defining a bore extending therethrough; 
a plurality of collars (22) provided along an exterior of the annular body and spaced inwardly from the first end of the annular body such that each of the collars is separated from an adjacent one of the collars by a portion (24) of the exterior of the annular body along which no collars are provided; and 
an engagement structure (16) provided along the exterior of the second end of the annular body and configured to releasably engage a corresponding structure provided by a plumbing 
wherein the collars are each individually configured to releasably engage a corresponding structure provided by the water supply assembly such that, upon removal of one or more of the collars from the adapter, a remaining collar of the collars remaining attached to the annular body allows the adapter to be coupled to the water supply assembly (see at least paragraph [0013]).
In regards to claims 2 and 10, Marks further discloses an external thread (threads 22) is formed along an external surface of each of the collars, the external thread of each of the collars being configured to engage a corresponding internally extending thread provided by the water supply assembly.
In regards to claims 5 and 13, Marks further discloses a thickness of the adapter at a location along the annular body at which one of the collars extends is greater than a thickness of the adapter at a location at which none of the collars are provided (shown in fig. 2).
In regards to claims 6 and 14, Marks further discloses an outer diameter of the adapter at a location along the annular body at which one of the collars extends is greater than a diameter of the adapter at a location at which none of the collars are provided (shown in fig. 2).
In regards to claim 7, Marks discloses a plumbing fixture assembly, comprising: 
a plumbing fixture (50) configured to selectively dispense water, the plumbing fixture including an attachment structure; and 
an adjustable length adapter (10) configured to couple the plumbing fixture to an outlet of a water supply assembly, the adapter comprising: 
an annular body (14) extending between a first end (near 18) and a second end (near 16) and defining a bore extending therethrough; 

an engagement structure (16) provided along the exterior of the annular body at the second end, the engagement structure configured to engage the attachment structure to the plumbing fixture to couple the plumbing fixture to the adapter (shown in figs. 5 and 6); 
wherein the collars are each individually configured to releasably engage a corresponding structure provided on the outlet of the water supply assembly, such that upon removal of one or more of the collars from the adapter, at least one of the collars remains attached to the adapter and allows the adapter to be coupled to the water supply assembly (see at least paragraph [0013]).
In regards to claims 21 and 24, Marks further discloses each of the collars has the same length (shown in fig. 1).
In regards to claims 22 and 25, Marks further discloses one or more of the collars is integrally formed with the annular body (shown in fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Marks as applied to claims 1, 2, 5-7, 10, 13, 14, 21, 22, 24, and 25 above.
In regards to claims 23 and 26, Marks discloses the claimed invention except for the collars being separable from the annular body. It would have been obvious to one having ordinary skill in the art to modify Marks to have collars be separable in order to allow them to be removed without the need for cutting, since lacking criticality, making a component separable of a prior art device has been held to be within the general skill of a worker in the art as a matter of obvious design choice. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marks  as applied to claims 1, 2, 5-7, 10, 13, 14, 21, 22, 24, and 25 above, and further in view of McKinnon (USP 4,453,749).
In regards to claims 3 and 11, Marks disclose the adapter of claim 1 and the fixture of claim 7. Marks does not disclose the external surface of the collars being tapered between first and second ends of the collar.

It would have been obvious to one of ordinary skill in the art at the time of invention to provide the collars of Marks with tapered threading in order to allow the collars to be connected to conventional internally tapered threading, as taught by McKinnon at least at column 3, lines 25-30.

Allowable Subject Matter
Claims 4, 8, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not show or suggest an adapter or plumbing fixture assembly comprising all limitations of the claims.
Marks shows a plumbing fixture assembly comprising most limitations of the claims as seen above, but does not show or suggest a driving structure formed along an interior of the annular body about a portion of the bore located adjacent the second end of the annular body, wherein the driving structure is configured to engage a tool received within the bore of the annular body to rotate the adapter relative to the water supply assembly, or the attachment structure of the plumbing fixture allows the plumbing fixture to be coupled to the engagement structure of the adapter without requiring a rotation of the plumbing fixture relative to the adapter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar adapter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        07/23/2021